                  Case 8:20-cv-00262-MSS-JSS Document 1-5 Filed 02/03/20 Page 1 of 1 PageID 19
JS44 (Rev. 09/19)                                                     CIVIL COVER SHEET
The JS 44 civi I cover shew and the infonnation eoinaiiicd herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, exeept as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk ot Court tor the
purpose of initiating the civi) docket sheet. (SEE INSTRUCTIONS ON NEICTPAGE OF this form.)
I. (a) PLAINTIFFS                                                                                       DEFENDANTS
Ashley Ross                                                                                           Florida Polytechnic University Foundation, Inc. d/b/a Florida
                                                                                                      Polytechnic University
   (b) County of Residence of First Listed Plaintiff                                                    County of Residence of First Listed Defendant               ______     __________
                         (EXCEPT IN U.S. PLAINTIFF CASES)                                                                      (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                        NOTE;      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                   THE TRACT OF LAND INVOLVED.


   (c)    Attorneys (Firm Name. Address, and Telephone Number)                                        Kristyne^^f'ffennedy, Esq.; Danielle M. Simpson, Esq., Cole, Scott &
William J. Sheslow, Esq.; Dorthy K. Hufnagel, Esq.; Whittle & Melton,                                 Kissane, P.A., 1900 Summit Tower Blvd., Suite 400, Orlando, FL
LLC, 11020 Northcliffe Blvd., Spring Hill, FL 34608 (352)683-2016                                     32810 (321)972-0028

II. BASIS OF JURISDICTION (Place an "X" in One Box Only)                                   III. CITIZENSHIP OF PRINCIPAL PARTIES (P/ace an "X" m One BoxM Plaintiff
                                                                                                    (For Diversity' Cases Only)                             and One Box for Defendant)
                                   «3    Federal Question                                                                      PTF DEF                                     PTF       DEF
□ 1     U.S. Government
                                           (V.S. Government Not a Party)                       Citizen of This State           □ 1 □ 1 Incorporated or Principal Place       □ 4     □ 4
           Plaintiff
                                                                                                                                         of Business In This State

                                                                                               Citizen of Another State          □ 2   □     2     Incorporated awff Principal Place    □ 5     □ 5
□ 2     U.S. Government            □ 4    Diversity
           Defendant                        (Indicate Citizenship ofParties in Item III)                                                              of Business In Another State

                                                                                               Citizen or Subject of a           □ 3    □    3     Foreign Nation                       □ 6     □ 6
                                                                                                 Forciitn Country
IV. NATURE OF SUIT (Ptace an "X" in One Box Only)                                                                                       Click here for: Nature of Suit Code Oescriplions.
                                                          TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                       OTHER STA^TUTES
         CONTRACT
                                    PERSONAL INJURY             PERSONAL INJURY                □ 625 Drag Related Seizure          □ 422 Appeal 28 USC 158             □ 375 False Claims Act
  110 Insurance
                                 □ 310 Airplane               □ 365 Personal Injury -                of Property 21 USC 881        □ 423 Withdrawal                    □ 376 QuiTam(31 USC
  120 Marine
                                 □ 315 Airplane Product             Product Liability          □ 690 Other                               28 USC 157                          3729(a))
  130 Miller Act
                                        Liability             □ 367 Healtli Care/                                                                                      □ 400 State Reapportionment
  140 Negotiable Instrument
                                                                    Pliamiaceutical                                                  PROPERTY RlGlirS                  □ 410 Antitrust
  150 Recovery of Overpayment □ 320 Assault, Libel &
                                        Slander                     Personal Injury                                                □ 820 Copyrights                    □ 430 Banks and Banking
      & Enforcement of Judgment
                                 □ 330 Federal Employers’           Product Liability                                              □ 830 Patent                        □ 450 Commerce
  151 Medicare Act
                                        Liability             □ 368 Asbestos Personal                                              □ 835 Patent - Abbreviated          □ 460 Deportation
  152 Recovery of Defaulted
                                                                     Injury Product                                                      New Drug Application          □ 470 Racketeer Influenced and
      Student Loans              □ 340 Marino
                                 □ 345 Marine Product                Liability                                                     □ 840 Trademark                           Corrupt Organizations
      (Excludes Veterans)
                                         Liability             PERSONAL PROPERTY                           LABOR                     SOCIAI. SECURITY                  □ 480 Consumer Credit
  153 Recovery of Overpayment
                                 □ 350 Motor Vehicle          □ 370 Other Fraud                □ 710 Fair Labor Standards          □ 861 HIA(1395ff)                         (15 USC 1681 or 1692)
      of Veteran’s Benefits
                                 □ 355 Motor Vehicle          □ 371 Tnith in Lending                  Act                          □ 862 Black Lung (923)              □ 485 Teleplione Consumer
  160 Stockholders’ Suits
                                        Product Liability     □ 380 Other Personal             □ 720 Labor/Management              □ 863 DIWC/DIWW (405(g))                  Protection Act
  190 Other Contract
                                                                    Property Damage                   Relations                    □ 864 SSID Title XVI                □ 490 Cablc/Sat TV
  195 Contract Product Liability □ 360 Other Personal
                                                              □ 385 Property Damage            □ 740 Railway Labor Act             □ 865 RSI (405(g))                  □ 850 Securities/Commodities/
  196 Franchise                         Injury
                                 □ 362 Personal Injuiy -            Product Liability          □ 751 Family and Medical                                                      Exchange
                                        Medical Malpractice                                           Leave Act                                                        □ 890 Other Statutory Actions
                                      CIVIL RIGHTS             PRISONER PETITIONS              □ 790 Other Labor Litigation          FEDERAL TAX SUITS                 □ 891 Agricultural Acts
       REAL PROPERTY
                                 □ 440 Other Civil Rights       Habeas Corpus:                 □ 791 Employee Retirement           □ 870 Taxes (U.S. Plaintiff         □ 893 Environmental Matters
□ 210 Land Condemnation
                                 □ 441 Voting                 □ 463 Alien Detainee                   Income Security Act                 or Defendant)                 □ 895 Freedom of Infonnation
□ 220 Foreclosure
                                 iX 442 Employment            □ 510 Motions to Vacate                                              □ 871 IRS—Third Party                     Act
□ 230 Rent Lease & Ejectment
                                 □ 443 Housing/                     Sentence                                                             26 USC 7609                   □ 896 Arbitration
□ 240 Torts to Land
                                        Accommodations        □ 530 General                                                                                            □ 899 Administrative Procedure
□ 245 Tort Product Liability
                                 □ 445 Amer, w/Disabilities - □ 535 Death Penally                    IMMIGRATION                                                             Act/Review or Appeal of
□ 290 All Other Real Property
                                        Employment              Other:                         □ 462 Naturalization Application                                              Agency Decision
                                                                                               □ 465 Other Immigration                                                 □ 950 Constitutionality of
                                 □ 446 Amer. w/Disabilities - □ 540 Mandamus & Otlier
                                        Other                 □ 550 Civil Rights                     Actions                                                                  State Statutes
                                 □ 448 Education              □ 555 Prison Condition
                                                              □ 560 Civil Detainee -
                                                                    Conditions of
                                                                    Confinement

V. ORIGIN (Place an         "X" in One Box Only)
                                                       □ 3      Remanded from              □ 4 Reinstated or       O 5 Transferred from            □ 6 Mriltidistrict             □ 8 Multidistrict
□ 1      Original         ^2 Removed from
                                                                Appellate Court                Reopened                Another District                Litigation -                   Litigation -
         Proceeding          State Court
                                                                                                                       (specify)Transfer                                              Direct File
                                       Cite the U.S. Civil Statute under which you are filing (Do nol cite jurisdictional stalules unless diversity)'.
                    Title VII 42 USC 2000eet.seq
VI. CAUSE OF ACTION Brief description of cause:
                                       Alleged Employment Discrimination
VII. REQUESTED IN                      □ check IF THIS IS A CLASS ACTION                         DEMANDS                                         CHECK YES only if demanded in complaint:
     COMPLAINT:                           UNDER RULE 23, F.R.Cv.P.                                                                               JURY DEMAND:         M Yes      ONo
VIII. RELATED CASE(S)
                                          (See insiructions):
      IF ANY                                                      JUDGE                                                                DOCKET NUMBER

 DATE                                                                piffPA^RE OF ATTORNEY OF RECORD


 FOR OFFICE USE ONLY                                                      LSI'

      RECEIPT #                AMOUNT                                    APPLYING IFP                                    JUDGE                             MAG. JUDGE
